By the Court.
One who contended that she was a creditor of an estate, before the end of one year from the approval of the bond of the first administrator, brought a *143•petition under G. L. c. 197, § 9, asking an extension of time for bringing an action against the estate. This petition was granted. Before the expiration of the time thus fixed another petition was filed and allowed. Successive petitions were so filed until the last from which appeal was taken. The last petition was filed before the expiration of the time granted on the previous application. It is of no consequence in this connection that the decree on this petition was not entered until after the expiration of such time. Said § 9 makes the date of filing the application the decisive point of time, and not the entry of the decree. No citation on such a petition was required and it might have been granted without notice. All these proceedings were regular. Hellier v. Loring, 242 Mass. 251. It has not been argued that the death of the first administrator and the appointment of an administrator de bonis non were of consequence in any aspect of this matter.
If we take judicial notice of proceedings disclosed in French v. Bray, ante, 121, there was no election of another remedy by the creditor affecting the jurisdiction of the Probate Court to enter the decree from which appeal was taken. See Corbett v. Boston & Maine Railroad, 219 Mass. 351, 357. Only the points argued by the appellant have been considered, and they present no ground for reversal.

Decree affirmed.